Richard L. Mays, Justice, dissenting. The trial court held unconstitutional a Southwestern Bell tariff imposed by the Public Service Commission limiting Southwestern Bell’s liability for damages arising from errors in making up its directories to the charge for the service. The trial court ruled that the tariff violated Article 5, Section 32 of the Arkansas Constitution which prohibits the state from limiting damage recoveries for injuries to persons or property. Today this court reverses the trial court because it holds that the state constitutional restraint against limiting recovery for injuries to persons or property does not contemplate injuries to economic interests. I disagree. In my judgment there are only two kinds of injuries in the world, personal and property. A constitutional provision which protects against injuries to property protects against injuries to economic interest, tangible or intagible. I would, therefore, affirm the ruling of the trial court. Hickman and Purtle, JJ., join in this dissent.